Citation Nr: 1541568	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 30 percent for service-connected degenerative arthritis, right foot (hereinafter, "right foot disorder").

3.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss.

4.  Entitlement to service connection for degenerative disc disease, lumbar spine (hereinafter, "low back disorder").

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2008 rating decision denied the hepatitis C claim, while the other issues were addressed in the April 2015 rating decision.

The Veteran provided testimony regarding his hepatitis C claim at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

By a decision promulgated in February 2013, the Board, in pertinent part, determined that service connection was not warranted for hepatitis C.  The Board also denied a rating in excess of 30 percent for a service-connected right foot disorder, and entitlement to a TDIU due to a service-connected disability.

The Veteran appealed the Board's February 2013 decision in this case to the United States Court of Appeals for Veterans Claims (Court).  By an October 2013 Order, the Court, pursuant to a joint motion for partial remand (JMR), vacated the Board's decision to the extent it denied service connection for hepatitis C, and remanded that claim for action consistent with the terms of the JMR.  The appeal as to the remaining issues was dismissed.  However, the Veteran subsequently developed new claims for the right foot disorder and TDIU which were addressed in the April 2015 rating decision.

In May 2014, the Board remanded this case for further development to include a new VA examination and opinion regarding the etiology of the Veteran's hepatitis C.  Such an examination was accomplished in March 2015, with a supplemental opinion/addendum in May 2015.  As detailed below, the Board finds that this development is adequate for resolution of the hepatitis C claim.  All other development directed for this claim on remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's right foot disorder, hearing loss, lumbar spine disorder, and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hepatitis C was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014); Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014);

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in August 2006, October 2006, and January 2007; all of which were clearly prior to the January 2008 rating decision that is the subject of this appeal.  He was also sent additional notification in June 2014, followed by readjudication of the appeal by a Supplemental Statement of the Case (SSOC) which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned letters, in pertinent part, informed the Veteran of what was necessary to substantiate his hepatitis C claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate this claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied regarding the hepatitis C claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the November 2012 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his hepatitis C to his active service.  

The Board further notes that a December 2010 VA medical opinion, February 2012 VA examination, and the May 2015 addendum to the March 2015 VA examination included opinions that addressed the etiology of the Veteran's current hepatitis C.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  The Board acknowledges that the JMR essentially contended that both the December 2010 and February 2012 VA medical opinions were inadequate because they did not take into account all of the Veteran's in-service risk factors for the contraction of hepatitis C.  However, the more recent March 2015 VA examination and May 2015 addendum noted all of the potential risk factors identified by the Veteran to include those specifically mentioned in the JMR.  As such, this deficiency has been corrected by the more recent opinion.  No inaccuracies or prejudice is demonstrated with respect to this opinion, nor is there any competent medical evidence which explicitly refutes this competent medical opinion.  Accordingly, the Board finds that the March 2015 VA examination with its May 2015 addendum is adequate for resolution of this case.  Moreover, the Board notes that the JMR did not identify any specific error(s) by the December 2010 and February 2012 VA examiners regarding the risk factors that were considered therein.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned November 2012 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate issues, summarized the general requirements to support these claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that it previously determined in the February 2013 decision that the duty to notify, as well as VA's duties under Bryant regarding the November 2012 hearing, was satisfied in this case.  Neither the October 2013 Court Order nor underlying JMR contends otherwise.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to notify or pursuant to Bryant, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

The Veteran has contended, in pertinent part, that an in-service viral infection was the initial development of his hepatitis C, and it included the use of needles to his ribs to drain fluid off his lungs.  He also indicated that his hepatitis C may be due to air gun injection.  Other in-service risk factors identified by the Veteran include the sharing of toothbrushes and razors; the use of intranasal cocaine; being exposed to blood during air gun injection when another man standing in front of him tensed up causing blood to shoot out of that person on to him and others; as well as an outbreak of hepatitis in his unit during his period of active duty.  

The Board acknowledges that the Veteran's service treatment records confirm that he was treated for complaints of nausea, vomiting, and diarrhea in February 1977, with an impression of viral syndrome.  However, the record does not reflect he was diagnosed with hepatitis C until decades after service in 1999, which is years after testing became available in 1989.  Further, while the Veteran indicates he had recurrent symptomatology since his in-service treatment for the viral syndrome, this is inconsistent with the fact that no such symptoms were noted on his April 1977 release from active duty examination or the concurrent Report of Medical History.  There was also no indication of any such symptomatology on VA medical examinations conducted in February 1980 and February 1983 which included findings as to the Veteran's overall medical condition as the matter of entitlement to nonservice-connected pension benefits were being adjudicated.  Together, this indicates the Veteran is an unreliable historian, and as such, any opinion based upon his reported recurrent symptomatology is of limited probative value.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes, in considering the Veteran's contentions, that as hepatitis C is a condition that requires specific medical testing to diagnose, it is not the type of disability subject to lay diagnosis.  Moreover, the record reflects his hepatitis C was first diagnosed in 1999, years after his separation from service.  Additionally, with respect to the air gun injection, VA Fast Letter 04-13 noted that a rating decision had been issued that was apparently based on a statement incorrectly ascribed to a VA physician to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter acknowledged that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.  Consequently, the Board finds that competent medical evidence is required to diagnose this disability and determine the etiology thereof.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that there are competent medical opinions of record which both support and refute the Veteran's contention that his hepatitis C is etiologically linked to service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The supporting competent medical evidence includes a September 2010 private medical opinion from R. Hastings, D.O., Ph.D., who essentially opined that the Veteran's current hepatitis C originated with in-service viral illness; "that the Veteran's service connected injury in the military was the initial injury for his hepatitis C."  However, the Board notes it is not particularly clear what was meant to be conveyed by this statement, and no stated rationale appears in support of it other than noting that specific diagnostic testing for hepatitis was not available during service nor was it employed.  If this opinion was based upon purported recurrent symptomatology, the Board has already noted that this is not consistent with the documented medical history to include the April 1977 release from active duty examination, as well as the VA medical examinations conducted in February 1980 and February 1983.  Stated another way, this opinion does not appear to be consistent with the documented medical history; nor was an adequate rationale provided in support of this opinion.  Therefore, this opinion is entitled to little or no probative value in this case.  The Board further notes, as detailed below, that the opinion is inconsistent with all of the other competent medical opinions of record that were promulgated by VA clinicians.  

The competent medical evidence against the claims includes the December 2010 VA medical opinion which concluded that the Veteran's hepatitis C was less likely as not a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including the viral illness and is at least as likely as not a result of post service exposure since discharge and was not caused by and/or worsened by an already service-connected disability.  The VA clinician who promulgated this opinion noted that the Veteran had no gastrointestinal (GI) complaints and normal examinations at discharge and no complaints for about 20 years post discharge.  The clinician further stated that he could find no information in the record to support the opinion that the in-service viral illness was the beginning of hepatitis C.  Finally, it was noted that the record showed the Veteran, while in active service, was not in a high risk vocation.

The Board acknowledges that the December 2010 VA medical opinion referred to the in-service viral illness as having been in 1974, when the record indicates such was in 1977.  Nevertheless, the opinion is consistent with the fact that there was no subsequent symptomatology similar to this illness until decades after service.

The Board further observes that the February 2012 VA examiner also stated that the Veteran had no GI complaints and the separation examination of April 1977 was normal and there was no evidence of any GI complaints for about 20 years post discharge.  The examiner further opined that the Veteran's hepatitis C was most likely related to other events that occurred after he was discharge from service including blood exposure in August 1999 while he was trying to free the hand of co-worker, when his hand was caught in one of the machines and also due to the practices of unprotected sexual intercourse during 1999 and also due to alcohol abuse.

Finally, the Board notes that all of the Veteran's purported in-service risk factors were noted by the March 2015 VA examiner, to include the documented in-service viral infection in February 1977; in-service air gun injection; in-service sharing of toothbrushes and razors; and in-service intranasal cocaine use.  No opinion was promulgated in the March 2015 examination report itself, as the examiner reported the claims folder was not available for review.  However, the examiner did review the claims folder at the time the May 2015 addendum was promulgated; and opined that the Veteran's hepatitis C was less likely than not incurred in or caused by his military service.  In support of this opinion, the examiner stated, in pertinent part, that documents noted the February 1977 viral infection; the administration of tetanus vaccine through intramuscular injection in April 1977; that the Veteran's discharge physical in April 1977, was absent of jaundice or hepatitis upon leaving service; and that the Veteran's symptoms in 1977 were consistent with an enterovirus infection (rhinorrhea) and not consistent with hepatitis C (no jaundice).  Further, the examiner stated that the administration of the tetanus vaccine was given due to a laceration on the finger and not part of a mass vaccination campaign and was not likely to have resulted in exposure to another service member's blood through that injection.  In addition, the examiner stated there was no evidence of jaundice or hepatitis upon leaving the service.

In short, all of the aforementioned VA medical opinions concluded that the Veteran's current hepatitis C was not related to service, essentially because he did not demonstrate symptomatology consistent with such disability developing at that time or until decades after service.  Further, the Board reiterates that the most recent opinion was based upon consideration of all of the Veteran's purported in-service risk factors.  The Board has already noted that the VA clinicians are presumed qualified to render a competent medical opinion, and were based upon an accurate understanding of the Veteran's medical history.  Further, the rationale provided in support of these opinions was not expressed in speculative or equivocal language, and were consistent with the Veteran's documented medical history.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes the most recent opinion as expressed by the May 2015 addendum; and that the supporting opinion of Dr. Hastings has been found to be of little or no probative value.  Consequently, the Board concludes that the aforementioned VA medical opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hepatitis C was incurred in, aggravated by, or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. 
§ 3.310.  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for hepatitis C is denied.


REMAND

The April 2015 rating decision denied a rating in excess of 30 percent for the Veteran's service-connected right foot disorder; a rating in excess of 20 percent for his service-connected hearing loss; service connection for his lumbar spine disorder; and establishment of a TDIU.  The record reflects the Veteran filed a formal Notice of Disagreement (NOD) with respect to these denials later that same month.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of entitlement to a rating in excess of 30 percent for the Veteran's service-connected right foot disorder; a rating in excess of 20 percent for his service-connected hearing loss; service connection for his lumbar spine disorder; as well as establishment of a TDIU.  He should be advised of the time period in which to perfect an appeal as to these issues.  The case should then be returned to the Board for further appellate consideration, if an appeal is perfected.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The purpose of this remand is to ensure procedural due process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


